PNG
    media_image1.png
    128
    667
    media_image1.png
    Greyscale


PANITCH SCHWARZE BELISARIO & NADEL LLP 
TWO COMMERCE SQUARE 
2001 MARKET STREET, SUITE 2800 
PHILADELPHIA, PA 19103

In re Application of						TERMINATE:
SUSPENSION OF ACTION
MEILLAND, ALAIN ANTOINESerial No.:  16/544,290
Filed:  August 19, 2019
Attorney Docket No.:  689494-242U1

This is a petition filed on March 29, 2021 to terminate the grant of a 6 month suspension granted on January 8, 2021. 


DECISION

Applicant’s request filed on March 29, 2021 for termination of a suspension of action under 37 CFR 1.103, has been approved. 
The suspension of action has been terminated on the date of the mailing this notice. 

The petition is GRANTED  

Should there be any questions with respect to this action, please contact Bennett Celsa, by mail addressed to:  Director, Technology Center 1600, P. O. BOX 1450, ALEXANDRIA, VA 22313-1450, or by telephone at 571-272-0807 or by facsimile transmission at Office general facsimile number, 571-273-8300.

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663